DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 13, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Naiini et al. (United States Patent Application No. US 2002/0025494 A1, hereinafter “Naiini”) in view of Gilbert (United States Patent Application No. US 2007/0269659 A1, hereinafter “Gilbert”) and further in view of Bommakanti et al. (United States Patent Application No. US 2010/0030052 A1, hereinafter “Bommakanti”) and further in view of Yoshimura et al. (United States Patent Application No. US 2007/0222051 A1, hereinafter “Yoshimura”).
In reference to claim 1, Naiini discloses a similar method.  Naiini discloses a method of manufacturing a semiconductor device which comprises depositing a polymer raw material over a substrate (p. 4-6, paragraphs 34-50).  The polymer raw material comprises a polymer precursor (polyamic acid ester, - p. 4, paragraph 34, 38, p. 5, paragraphs 40, 42, 44, 46, p. 6, paragraph 48), a photosensitizer (component I – p. 3, paragraph 28), and an additive.  The polymer raw material is patterned by exposure to radiation and is cured to form a polymer layer at a temperature of 200°C to 425°C (p. 4, paragraphs 32- 33).  Naiini discloses the use of additives in the form of a photoinitiator as well as a photocrosslinkable additive (p. 1, paragraphs 9-10, p. 2, paragraph 21, p. 6, claim 1).  Naini does not explicitly disclose the use of an additive which comprises R1-[O-CH2-CH2-]n-R2 wherein R1 comprises -H, -Si-Me3, alkyl chain, methyl, or -t-butyl and wherein R2 may comprise H, -SiMe3, alkyl chain, methyl, t-butyl, -OH, -NH2, -SH, -F, -Cl, -Br, -I, -NMe4+, or -SO3H and wherein n is between about 4 and about 200.   However Gilbert discloses the known use of oligomers of polyethylene glycol, which is H-[O-CH2-CH2-]n-OH (n is at least 2 due to being an oligomer), as an additive which increases the free volume of a polymer (p. 4, paragraph 44).  Bommakanti disclose that increasing the free volume of a polymer increases its adhesive properties (p. 2, paragraph 25).  Naiini discloses that a polymer with increased adhesion is desirable in the art (p. 1, paragraph 5).  In view of Gilbert and Bommakanti, it would therefore be obvious to utilize polyethylene glycol, which is H-[O-CH2-CH2-]n-OH, as an additive in the polymer disclosed by Naiini.  The method of Naiini constructed in view Gilbert and Bommakanti has H-[O-CH2-CH2-]n-OH does not disclose the exact n as that claimed by the applicant.  However Yoshimura discloses (p. 4, paragraph 37) that the molecular weight of a polymer can be tailored to adjust properties of the polymer such as the glass transition temperature.  Thus Yoshimura makes it clear that the molecular weight of the polymer is a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust n and thus the molecular weight of the polymer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore claim 1 is not patentable over Naiini, Gilbert, Bommakanti, and Yoshimura.
 With regard to claim 2, Naiini discloses that the polymer precursor comprises a polyamic acid ester (p. 4, paragraph 34, 38, p. 5, paragraphs 40, 42, 44, 46, p. 6, paragraph 48),
In reference to claim 3, Naiini uses a cross-linker which comprises a glycol in the form of tetraethylene glycol dimethacrylate (p. 3, paragraph 23).  The method of Naiini constructed in view Gilbert and Bommakanti has an additive which comprise a second glycol in the form of polyethylene glycol (Gilbert - p. 4, paragraph 44).  
With regard to claim 4, Naiini discloses that the polymer raw material is exposed to radiation to form a dielectric layer (p. 3, paragraph 32) and curing the dielectric layer at a temperature of 200°C to 425°C (p. 4, paragraph 33). The range disclosed by Naiini (200°C to 425°C) overlaps the applicant's claimed range (less than about 230°C).  The examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus claim 4 is not patentable over Naiini, Gilbert, Bommakanti, and Yoshimura. 
In reference to claim 7, Naiini discloses curing the dielectric layer from 30 minutes to six hours (p. 4, paragraph 33).  The applicant’s claimed time range, which is, “between about 1 hour and about 2 hours” overlaps the range disclosed by Naiini (30 minutes to six hours).  The examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus this limitation is not patentable over Naiini, Gilbert, Bommakanti, and Yoshimura.  
With regard to claim 8, Naiini does not disclose the exact concentrations for the polymer precursor and the additive as that claimed by the applicant.  The examiner would like to note:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Thus claim 8 is not patentable over Naiini, Gilbert, Bommakanti, and Yoshimura. 
In reference to claim 9, Naiini does not disclose the exact concentration for the additive as that claimed by the applicant.  The examiner would like to note:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Thus claim 9 are not patentable over Naiini, Gilbert, Bommakanti, and Yoshimura.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Naiini in view of Gilbert and further in view of Bommkanti and further in view of Yoshimura as applied to claim 4 above and further in view of Kowalski (United States Patent Application Publication No. US 2007/0281091 A1, hereinafter “Kowalski”).
In reference to claim 5, Naiini discloses that the polymer raw material is exposed to radiation to form a dielectric layer (p. 3, paragraph 32) and curing the dielectric layer at a temperature of 200°C to 425°C (p. 4, paragraph 33).  Naiini does not disclose the exact range claimed by the applicant, which is, “between about 170°C and less than about 200°C.”  However Kowalski discloses curing the dielectric layer (a polyamic ester which is to be converted to a polyimide) at a temperature range of 150°C to about 400°C or lower (p. 6, paragraph 71) in order to cause a majority of the film to be converted into a polyimide (p. 6, paragraph 71).  The range disclosed by Kowalski (150°C to about 400°C) overlaps the applicant's claimed range (between about 170°C and about 200°C).  The examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus claim 5 is not patentable over Naiini, Gilbert, Bommakanti, Yoshimura, and Kowalski. 
In reference to claim 6, Naiini does not disclose the exact range claimed by the applicant, which is, “less than about 170°C.”  However Kowalski discloses curing the dielectric layer (a polyamic ester which is to be converted to a polyimide) at a temperature range of 150°C to about 400°C or lower in order to convert a majority of the film into a polyimide (p. 6, paragraph 71).  The applicant’s claimed range, which is, “less than about 170°C” overlaps the range disclosed by Kowalski.  The examiner would like to note:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus claim 6 is not patentable over Naiini, Gilbert, Bommakanti, Yoshimura, and Kowalski. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a method with the suggested cyclization as that described by the applicant in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817